Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 16, 2018

                                            No. 04-18-00341-CV

        IN RE CELADON TRUCKING SERVICES, INC. and Abner Albarez-Carballo

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

         On May 23, 2018, relators filed a petition for writ of mandamus complaining of the trial
court’s denial of their motion to dismiss for improper venue and forum non conveniens. The
respondent and the real party in interest may file a response to the petition for writ of mandamus
in this court no later than August 8, 2018.

       On July 11, 2018, relators filed an opposed “Emergency Motion for Stay Pending
Mandamus.” Relators’ request for a stay is GRANTED. All proceedings in the underlying case
are STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on July 16, 2018.

                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CV-A001336D1, styled Lonnie Butler v. Celadon Trucking Services,
Inc. and The Estate of Abner Alejandro Alvarez-Carballo, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Jose A. Lopez presiding.